Judgment, Supreme Court, New York County, entered October 7, 1975 is unanimously modified on the law, without costs and without disbursements, so as to strike the first two decretal paragraphs and substitute therefor a declaration that the "interest” payable by plaintiff pursuant to the first unnumbered paragraph of the mortgage and the first unnumbered paragraph of the mortgage note, shall be the sum of: (a) the rate allocable to the interest paid or payable by the mortgage payee, the City of New York, for funds used to finance the loan as defined in said mortgage and note; plus (b) !4 of 1% per annum of the original principal amount of the mortgage to cover the charge for borrowing costs and expense of administration of the loan; and that (c) the total of said rate as referred to in (a) and said charge as referred to in (b) shall in no event exceed the rate of 6% per annum on the outstanding balance of principal. The modification agreements plainly modify the item referred to as (b) above "to read one-quarter of one percentum (0-14%) per annum of the original principal amount of the mortgage” and in other relevant respects leave the agreements in full force and effect. Whatever the Housing and Development Administrator may have meant by his undated letter to the Board of Estimate, which preceded the modification, the letter was not made a part of the modification agreements. The Special Term’s interpretation of the modification agreements as resulting in a change of item (a) to 544% overlooks the fact that while item (a) refers to a percentage of the outstanding balance of principal, item (b) as modified refers to a percentage of the original principal amount. Concur&emdash; Markewich, J. P., Murphy, Birns, Silverman and Capozzoli, JJ.